Order entered December 16, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00995-CR

                 CHARLES ROBERT KILLINGSWORTH, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 196th Judicial District Court
                                Hunt County, Texas
                           Trial Court Cause No. 29663

                                       ORDER
                       Before Justices Francis, Evans, and Stoddart

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate INSTANTER.


                                                  /s/   DAVID EVANS
                                                        JUSTICE